Title: To Benjamin Franklin from James Bowdoin, 19 August 1776
From: Bowdoin, James
To: Franklin, Benjamin


Dear Sir
Boston Augst. 19th. 1776
I recd. per Mr. Gerry a Packet from you containing a Russian Book on Comets, and Vattel’s Droit des Gens.
The former agreable to your desire I have sent to Mr. Oliver at Salem together with your Billet. The latter when I have looked over it I shall send to the President of Harvard College as a Present to the Library from you. Dr. Cooper shewed me your letter to Lord Howe and his Lordships to you which occasioned it. It gave me great pleasure, as it has all that have seen it. His Lordship’s sensibility must be touched with some parts of it, unless Court-Manners and Court-Politics have benumbed it. Some persons think they see a Treaty of Commerce growing out of this Correspondence with Lord Howe, and that he will take hold of the opportunity you give him of treating with Congress on that head. But from the Act of Parliament authorizing the King to appoint Commissioners and from Lord Howe’s circular Letter and Declaration grounded upon it, it seems very unlikely: especially as Ministry appear very confident of Success in their military manoeuvres, and have declared by the King’s Speech at the Late prorogation of Parliament that the Force in America with the blessing of Providence will be sufficient to quell the Rebels. Can you my dear friend! with all your philosophical gravity refrain a Smile when you hear such men talk of a dependence on Providence?
As the Enemy have by this time collected all the Force designed against New York, it is probable we shall soon hear of a general attack. By what we learn here of the number and State of our Troops, we have reason to hope it will be an unsuccessful one. But it is proper to provide against the worst that may happen. If nothing decisive should take place before the first of Decr. I am under great concern lest the Continental Troops (whose inlistments expire at that time) or a great proportion of them will then quit the Service. The Re-inlistment last year you know was attended with great difficulty, and I am afraid it will be with much greater the present. But as this is a matter of capital importance, there’s no doubt Congress will early take effectual care about it. As the giving great Bounties to inlist men for a short time cannot be supported long, we must fall upon some other method of raising them. For this purpose, would it do to form the militia in each Town into four or five divisions, as equal as may be as to number and circumstances, and require the personal service yearly of one of these divisions, they casting lots to determine the order or Succession of their Service? If any individuals in the division called to duty, could not attend, they should be obliged to procure able bodied men (voluntiers) in their stead, which the other divisions could supply. Such voluntiers having recd. an equivalent for this extra-Service not to be excused on that account from duty when called upon with the division they belong to. Or would it do to give a handsome bounty once for all of money or land, on condition of enlisting for as long a time as the war shall continue? This last method is liable to an objection from Desertions, Deaths and other casualties: In which cases every campaign would make Recruits and further bounties necessary. I hope some effectual way will be found to procure men to engage in the Service during the war.
I am glad to find that notwithstanding your Countrymen have had so many good slices of you for those forty years past: there’s enough remaining of you to afford them good Picking Still. Notwithstanding the past Regales they still expect to feast upon you, and to feast as usual most deliciously. Like Beggars once indulged they ask for more. I am my dear Friend, with the sincerest Regard your affectionate humble servant
J B.
CopiedDr. Benja. Franklin
